          Case 3:20-cv-00312-JWD-EWD                   Document 25          02/02/21 Page 1 of 31




                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

    BRIAN MCNEAL
                                                             CIVIL ACTION
    VERSUS
                                                             NO. 20-312-JWD-EWD
    LOUISIANA DEPARTMENT OF PUBLIC
    SAFETY AND CORRECTIONS, and
    JAMES LEBLANC

                                          RULING AND ORDER

          This matter comes before the Court on the Motion to Dismiss for Lack of Subject Matter

Jurisdiction and Failure to State a Claim Upon Which Relief Can Be Granted (the “MTD”) (Doc.

11) filed by Defendants, the State of Louisiana, through the Department of Public Safety &

Corrections (“DPSC”) and Secretary James M. LeBlanc (collectively, “Defendants”). Plaintiff

Brian McNeal (“Plaintiff” or “McNeal”) opposes the motion. (Doc. 15.) Defendants filed a reply.

(Doc. 17, 19, 20.)1 The Court has carefully considered the law, the facts in the record, and the

arguments and submissions of the parties and is prepared to rule. For the following reasons,

Defendants’ MTD is granted.

     I.      Relevant Factual and Procedural Background

             A. Factual Background

          The following facts are taken from Plaintiff’s Complaint (Doc. 1). Plaintiff was sentenced

to a five-year suspended sentence with five years of active probation after pleading guilty to

possession of cocaine and drug paraphernalia in Orleans Criminal District Court in October of

2015. (Doc. 1 at 3.) He was also enrolled in mental health court, which he began in January 2016



1
 Defendants originally filed a reply (Doc. 17) and subsequently filed the Motion for Leave to File Reply Memorandum
in One Excess Page (the “Motion for Leave”) because the attorney’s signature block was on page 11 of the Defendants’
reply. (Doc. 19.) The Court granted the Motion for Leave. (Doc. 20.)

                                                         1
       Case 3:20-cv-00312-JWD-EWD              Document 25       02/02/21 Page 2 of 31




under supervision of agents with the DOC’s Department of Probation and Parole. (Doc. 1 at 1, 3.)

In July of 2017, Plaintiff appeared for a mental health court hearing, and, due to alleged

noncompliance with his probation, Plaintiff was remanded to Orleans Parish Prison. (Doc. 1 at 3.)

The judge found Plaintiff in technical violation of his probation on August 3, 2017, and Plaintiff

was sentenced to serve 90 days at the DOC’s Steve Hoyle Intensive Substance Abuse Program

(SHISAP) at the Bossier Parish Correctional Center. (Doc. 1 at 4.)

       On August 29, Plaintiff was transferred from Orleans Parish Prison to the Elayne Hunt

Correctional Center (“EHCC”) near Baton Rouge, and he was held at the Hunt Reception and

Diagnostic Center (“HRDC”) upon arrival. (Doc. 1 at 4.) The HRDC is intended primarily for

short-term inmate screening, and it does not allow inmates access to programs such as sports,

hobby craft, educational programs, and substance abuse programs. (Doc. 1 at 4.) Plaintiff was

scheduled to transfer to the Steve Hoyle Program on September 5, 2017. (Doc. 1 at 4.) However,

he was never transferred because the EHCC cancelled the transfer after determining that Plaintiff

had a mental impairment that disqualified him from the treatment program. (Doc. 1 at 4.) “McNeal

never set foot inside Steve Hoyle or any other substance abuse treatment program” despite the

judge’s order. (Doc. 1 at 1.) Plaintiff remained incarcerated at the HRDC until his release on

December 12, 2017; he was held in HRDC for a total of 106 days in what the Plaintiff describes

as “a bare holding cell that amounts to a ‘waiting room.’” (Doc. 1 at 1, 5.)

       According to Plaintiff, the DOC possessed medical records which explained his mental

health diagnoses. (Doc. 1 at 3.) DOC records indicate that the DOC knew Plaintiff was under

psychiatric treatment and had prescriptions for psychiatric medication. (Doc. 1 at 3.) Because the

medical staff at EHCC “disregard[ed] the judge’s order and instead held Plaintiff in the HRDC

“waiting room” without access to substance abuse treatment typically available to DOC inmates



                                                 2
        Case 3:20-cv-00312-JWD-EWD                Document 25      02/02/21 Page 3 of 31




“based solely on the fact that Mr. McNeal has been diagnosed with mental health conditions,”

Plaintiff brings the instant suit. (Doc. 1 at 1–2.)

            B. Plaintiff’s Claims Against the Defendants

        Plaintiff claims the Defendants are liable for “federal rights violations under Title II of the

Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”), which are

enforceable in this Court pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).” (Doc. 1 at 2.) The

Complaint states, “Title II of The Americans with Disabilities Act and Section 504 of the

Rehabilitation Act require that public entities affirmatively ensure that disabled people have

meaningful access to programs provided.” (Doc. 1 at 6.) It continues by noting that “[s]ubstance

abuse treatment in prison is a program, as demonstrated by its specific inclusion in La. R.S.

15:574.9(G)” and “[s]ince prisoners are uniquely dependent on prisons for the services they

provide . . . prisons have a higher obligation to provide meaningful access to their disabled

prisoners.” (Doc. 1 at 6.)

        Plaintiff “suffered from an impairment that substantially limited his life activities and met

the definition of a disability within the meaning of the ADA, 42 U.S.C. § 12102(2), and the

Rehabilitation Act, 29 U.S.C. § 705(9)” at all times relevant to the present action. (Doc. 1 at 6.)

Plaintiff further alleges that even if he did not suffer from such an impairment, he would still be

protected because the “statutes also protect persons who are regarded by a public entity as having

a physical or mental impairment that substantially limits a major life activity” regardless of

whether the person actually has such impairment. (Doc. 1 at 7.)

        Plaintiff alleges Defendants regarded him as disabled “when they decided that his mental

or physical health conditions were so debilitating as to exclude him from the SHISAP program

and violated Title II of the ADA and the RA by refusing to provide him “access to an urgently



                                                      3
        Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 4 of 31




needed, court-ordered substance abuse treatment program by reason of his disability.” (Doc. 1 at

7.) He alleges they further violated Title II “[w]hen Defendants excluded Mr. McNeal from access

to sports, hobby craft, educational programs, substance abuse programs, etc. by reason of his

disability.” (Doc. 1 at 7.)

        Plaintiff asserts, “Defendants also use eligibility criteria that tend to screen out people with

disabilities.” Despite “a court and probation agent deem[ing] Mr. McNeal eligible for a 90-day

sentence to be served at a custodial sentence abuse treatment program under Act 402” Defendants

“denied him access to that program because he suffers from a mental impairment that is directly

related to his substance abuse problems.” (Doc. 1 at 7.) Plaintiff asserts “Defendants intentionally

discriminated against Mr. McNeal” because Defendants “failed to provide Mr. McNeal with

meaningful access to the services at issue in this case,” “failed to provide Mr. McNeal with

program access to the services at issue in this case, and “discriminated against Mr. McNeal with

deliberate indifference to his needs as an individual with a disability.” (Doc. 1 at 8.)

        As an alternative argument, Plaintiff asserts Defendants are liable under the ADA and RA

based on Kelly v. Boeing Petroleum Services, Inc., 61 F.3d 350, 365 (5th Cir. 1995), which held

“the Supreme Court case of Alexander expressly rejected the notion that a plaintiff is required to

show intentional discrimination to establish a prima facie case of disparate impact discrimination

under the RA. (Doc. 1 at 8.) Plaintiff states that the harm he sustained “is the expected and

foreseeable consequence of Defendants’ failure to comply with the requirements and mandates of

the ADA and RA” and that “[w]hen the State of Louisiana failed to adhere to its obligations under

these regulations, it was imminently foreseeable that those with disabilities would sustain the exact

harms alleged by Mr. McNeal in this lawsuit.” (Doc. 1 at 8.)




                                                   4
          Case 3:20-cv-00312-JWD-EWD              Document 25       02/02/21 Page 5 of 31




          Plaintiff requests judgment entered against Defendants and that the Court grants

declaratory relief, compensatory damages not to exceed $20, legal costs and attorneys fees, a

permanent injunction requiring Defendants to comply with the ADA and RA and to provide

appropriate opportunities, accommodations, and services, and any other relief Plaintiff may be

entitled at law or in equity. (Doc. 1 at 9.)

             C. Procedural Background

          Plaintiff filed his Complaint on May 22, 2020. (Doc. 1.) On July 22, 2020, Defendants filed

the instant Motion to Dismiss (“MTD”) pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). (Doc. 11.) There, Defendants seek to dismiss Plaintiff’s claims for injunctive relief on

two grounds. First, Defendants move to dismiss Plaintiff’s claims for lack of subject matter

jurisdiction because the Plaintiff lacks standing to sue for injunctive relief pursuant to Federal Rule

of Civil Procedure 12. (Doc. 11-1 at 2.) Second, Defendants move to dismiss Plaintiff’s claims

because they have prescribed. (Doc. 11-1 at 4.) Plaintiff filed an Opposition to Defendants’ Motion

to Dismiss (the “Opposition”) on July 31, 2020. (Doc. 15.) Two attachments were included with

the Opposition: the deposition of Robin Milligan, the ARDC manager at the Hunt Correctional

Center (Ex. A, Doc. 15-1) and Plaintiff’s criminal record (Ex. B, Doc. 15-2.) On August 18, 2020,

Defendants filed the Reply Memorandum in support of MTD. (Doc. 17.)

    II.      Relevant Standards

             A. Rule 12(b)(1)

          Concerning the standard for Rule 12(b)(1) motions, the Fifth Circuit has explained:

          Motions filed under Rule 12(b)(1) . . . allow a party to challenge the subject matter
          jurisdiction of the district court to hear a case. Fed. R. Civ. P. 12(b)(1). Lack of
          subject matter jurisdiction may be found in any one of three instances: (1) the
          complaint alone; (2) the complaint supplemented by undisputed facts evidenced in
          the record; or (3) the complaint supplemented by undisputed facts plus the court’s


                                                   5
        Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 6 of 31




        resolution of disputed facts. Barrera–Montenegro v. United States, 74 F.3d 657,
        659 (5th Cir. 1996).

        The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting
        jurisdiction. McDaniel v. United States, 899 F. Supp. 305, 307 (E.D. Tex. 1995).
        Accordingly, the plaintiff constantly bears the burden of proof that jurisdiction does
        in fact exist. Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980).

        When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions,
        the court should consider the Rule 12(b)(1) jurisdictional attack before addressing
        any attack on the merits. Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977)
        (per curiam). . . .

        In examining a Rule 12(b)(1) motion, the district court is empowered to consider
        matters of fact which may be in dispute. Williamson v. Tucker, 645 F.2d 404, 413
        (5th Cir. 1981). Ultimately, a motion to dismiss for lack of subject matter
        jurisdiction should be granted only if it appears certain that the plaintiff cannot
        prove any set of facts in support of his claim that would entitle plaintiff to relief.
        Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010
        (5th Cir.1998).

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

            B. Rule 12(b)(6)

        Rule 12(b)(6) allows for dismissal of a complaint for failure to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim of relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).

        In Johnson v. City of Shelby, Miss., 135 S. Ct. 346 (2014), the Supreme Court explained:

“Federal pleading rules call for ‘a short and plain statement of the claim showing that the pleader

is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” Johnson, 135 S. Ct. at 346–

47 (citation omitted).




                                                   6
       Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 7 of 31




       Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained:

       The complaint (1) on its face (2) must contain enough factual matter (taken as true)
       (3) to raise a reasonable hope or expectation (4) that discovery will reveal relevant
       evidence of each element of a claim. “Asking for [such] plausible grounds to infer
       [the element of a claim] does not impose a probability requirement at the pleading
       stage; it simply calls for enough fact to raise a reasonable expectation that discovery
       will reveal [that the elements of the claim existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

               Applying the above case law, the Western District of Louisiana has stated:

       Therefore, while the court is not to give the “assumption of truth” to conclusions,
       factual allegations remain so entitled. Once those factual allegations are identified,
       drawing on the court's judicial experience and common sense, the analysis is
       whether those facts, which need not be detailed or specific, allow “the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.”
       [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)]; Twombly,
       55[0] U.S. at 556. This analysis is not substantively different from that set forth in
       Lormand, supra, nor does this jurisprudence foreclose the option that discovery
       must be undertaken in order to raise relevant information to support an element of
       the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),
       remains that the defendant be given adequate notice of the claim and the grounds
       upon which it is based. The standard is met by the “reasonable inference” the court
       must make that, with or without discovery, the facts set forth a plausible claim for
       relief under a particular theory of law provided that there is a “reasonable
       expectation” that “discovery will reveal relevant evidence of each element of the
       claim.” Lormand, 565 F.3d at 257; Twombly, 55[0] U.S. at 556.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

       The Fifth Circuit further explained that all well-pleaded facts are taken as true and viewed

in the light most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500, 502–03

(5th Cir. 2014). The task of the Court is not to decide if the plaintiff will eventually be successful,

but to determine if a “legally cognizable claim” has been asserted.” Id. at 503.


                                                  7
          Case 3:20-cv-00312-JWD-EWD              Document 25       02/02/21 Page 8 of 31




   III.      Discussion

             A. Defendants’ 12(b)(1) Motion

                     1. Parties’ Arguments

          Defendants assert that this Court lacks subject matter jurisdiction over Plaintiff’s claims

for injunctive relief because Plaintiff lacks standing. (Doc. 11-1 at 2.) Defendants explain,

“Standing is determined as of the time that suit is filed.” (Doc. 11-1 at 2–3 (citing Energy Mgmt.

Corp. v. City of Shreveport, 397 F.3d 297, 302 (5th Cir. 2005) (citing Pederson v. Louisiana State

Univ., 213 F.3d 858, 870 (5th Cir. 2000))).) Defendants argue that because “[t]he party invoking

federal jurisdiction bears the burden of establishing” the elements of standing, “Plaintiff must

affirmatively prove his standing to sue for injunctive relief.” (Doc. 11-1 at 3.) Defendants continue,

“The Plaintiff fails to plead facts establishing he had standing to sue for injunctive relief at the

outset of this litigation.” (Doc. 11-1 at 3.) Defendants argue the Complaint does not allege facts

“indicating that Defendants are committing any ongoing misconduct which could be redressable

through prospective injunctive relief.” (Doc. 11-1 at 3.)

          Defendants assert that Plaintiff’s alleged injury was that “he was not sent to Steve Hoyle

for 90 days back in 2017,” which cannot be redressed by this Court by injunction because Plaintiff

is no longer in prison and no longer under a sentence to receive substance abuse treatment at Steve

Hoyle. (Doc. 11-1 at 3.) Because “a request for an injunction is moot upon the happening of the

event sought to be enjoined,” this Court lacks authority to resolve this issue.

          In support of its argument that this Court lacks subject matter jurisdiction, Defendants rely

on the case Valles v. Samuels, 506 F. App’x 334, 335 (5th Cir. 2013), another former-prisoner

claim for injunctive relief based on the allegation that he should have been released sooner than

he was. The Fifth Circuit in Valles held, “Because [the Plaintiff] is no longer incarcerated [and]


                                                   8
        Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 9 of 31




seeks only injunctive relief . . . his claim that prison employees conspired to lengthen his sentence

is moot.” (Doc. 11-1 at 4.) Thus, Defendants conclude, this court “cannot order injunctive relief

that would provide the Plaintiff with any remedy because he cannot be required to serve another

90 day sentence at the ‘correct’ facility” and “Plaintiff’s claims for injunctive relief must be

dismissed for lack of standing due to mootness.” (Doc. 11-1 at 4.)

       In the Opposition, Plaintiff responds that he has standing to sue for injunctive relief under

the doctrine of “capable of repetition but evading review,” a doctrine applying to an action in

which the duration of the action is too short to be fully litigation and there is reason to expect the

complainant will be subject to the same action again in the future. (Doc. 15 at 9.) As to the first

prong, Plaintiff argues that neither his 90 day sentence nor his 106 days spent in custody were

sufficient in duration to fully litigate the action. As to the second prong, Plaintiff asserts that this

matter is one “of broad public importance” and “there is good reason to believe that in the future

[Plaintiff] will be denied access to services within the DOC when his health screenings reveal a

mental disability.” (Doc. 15 at 10.) Because all inmates sentenced to serve time in the DOC is

subjected to a health screening at HRDC, Plaintiff argues that any inmate whose screening reveals

mental health diagnoses is likely to suffer the same harm by Defendants. (Doc. 15 at 10.) Further,

Plaintiff argues that the fact he was been arrested 25 times in the past 23 years provides a

probability that he will be injured by the challenged conduct again in the future. (Doc. 15 at 10–

11.) Thus, Plaintiff concludes, this Court should deny Defendants’ MTD.

       In the Reply, Defendants disagree with the arguments set forth in Plaintiff’s Opposition.

Defendants assert that Plaintiff failed to explain “how any injunctive relief awarded by this Court

will redress his alleged injury.” (Doc. 17 at 1.) Defendants argue Plaintiff’s possibility of future

injury, that the EHCC medical staff will disqualify Plaintiff from drug rehabilitation treatment at



                                                   9
       Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 10 of 31




Steve Hoyle in the future based on his disability of opiate addiction, is “too speculative to support

Article III standing.” (Doc. 17 at 3–4.) Defendants reject the notion that his history of arrests

suggests a high probability that he will be injured by the challenged conduct in the future by noting

that the instant suit was filed in May 2020, over three years since Plaintiff’s last arrest. (Doc. 17

at 4.) Defendants state, “Plaintiff’s arrests are clearly irrelevant to the standing inquiry because it

is not the arrest that places plaintiff in a position to be sent to HRDC but, rather a conviction, a

sentence to hard labor, and a transfer to HRDC for classification purposes.” (Doc. 17 at 4.) This

“speculative chain of possibilities that must come to fruition in order for the Plaintiff to sustain the

same alleged harm again in the future” consists of 7 different hypothetical, future events that fail

to satisfy the burden under Rule 12(b)(1). (Doc. 17 at 4–5.)

       Defendants also argue that Plaintiff’s reliance on the doctrine of “capable of repetition yet

evading review” is flawed. Defendants distinguish Roe v. Wade, 410 U.S. 113 (1973), because

“Roe unequivocally had standing at the time the suit was filed” whereas here the DPSC

classification process does not evade review due to short duration of sentences in all cases. (Doc.

17 at 5–6.) Defendants also distinguish Norman v. Reed, 502 U.S. 279, 112 S. Ct. 698, 116 L. Ed.

2d 711 (1992), in which petitioners had standing at the time suit was filed and it was indisputable

that the alleged harm would occur inevitably in the future. (Doc. 17 at 6.) However, Defendants

assert that Plaintiff merely alleges speculative future harm that he “will be arrested again, and

convicted, and sentenced to hard labor.” (Doc. 17 at 6–7.) Defendants also distinguish the cases

involving press access to court hearings because the “certainty of future court hearings is

undeniable” which Defendants claim is not true for Plaintiff’s future arrest. (Doc. 17 at 7.)

Defendants assert that the cases relied upon by Plaintiff in the Opposition do not support this Court

conferring standing based on the doctrine of “capable of repetition yet evading review.” (Doc. 17



                                                  10
       Case 3:20-cv-00312-JWD-EWD              Document 25        02/02/21 Page 11 of 31




at 7.) For these reasons, Defendants conclude Plaintiff failed to meet his burden in proving

standing. (Doc. 17 at 7.)

                   2. Applicable Law

       Article III of the Constitution requires federal courts to hear only “cases” and

“controversies.” “One element of the case-or-controversy requirement” is that plaintiffs “must

establish they have standing to sue.” Raines v. Byrd, 521 U.S. 811, 818 (1997). The standing

doctrine is a threshold inquiry to adjudication, which defines and limits the role of the judiciary.”

Berry v. LoanCity, No. 18-888, 2019 WL 2870849, at *4 (M.D. La. July 3, 2019) (deGravelles, J.)

(citing In re FEMA Trailer Formaldehyde Prod. Liab. Litig., 570 F. Supp. 2d 851, 853 (E.D. La.

2008) (citing McClure v. Ashcroft, 335 F.3d 404, 408 (5th Cir. 2003))). “It is well settled that

unless a plaintiff has standing, a federal district court lacks subject matter jurisdiction to address

the merits of the case.” Id. “In the absence of standing, there is no ‘case or controversy’ between

the plaintiff and defendant which serves as the basis for the exercise of judicial power under Article

III of the constitution.” Id. (citing Warth v. Seldin, 422 U.S. 490, 498–99, 95 S. Ct. 2197, 45 L.

Ed. 2d 343 (1975)). “The key question is whether the plaintiff has ‘alleged such a personal stake

in the outcome of the controversy’ as to warrant federal court jurisdiction.” Id. (quoting Baker v.

Carr, 369 U.S. 186, 204, 82 S. Ct. 691, 703, 7 L. Ed. 2d 663 (1962)).

       “[T]he irreducible constitutional minimum of standing consists of three elements.” Lujan

v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351 (1992). The

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016) (citing Lujan v. Defenders

of Wildlife, 504 U.S. at 560–561)). The party invoking federal jurisdiction bears the burden of


                                                 11
       Case 3:20-cv-00312-JWD-EWD              Document 25       02/02/21 Page 12 of 31




proving standing. Id. The court at the pleading stage bases its decision on the allegations of the

complaint, and the complaint must “clearly. . . allege facts demonstrating” each element of

standing. Spokeo, 136 S. Ct at 1547 (citing Warth, 422 U.S. at 518).

       Standing to seek injunctive relief requires plaintiffs to show that they suffer or will suffer

an injury in fact, and therefore would benefit from the court's granting of such equitable relief.

Perez v. Doctors Hosp. at Renaissance, Ltd., 624 F. App'x 180, 183 (5th Cir. 2015). The injury in

fact requirement is the “[f]irst and foremost’ element of standing. Id. (citing Steel Co. v. Citizens

for Better Env’t, 523 U.S. 83, 103, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998)). “Because injunctive

and declaratory relief cannot conceivably remedy any past wrong, plaintiffs seeking injunctive and

declaratory relief can satisfy the redressability requirement only by demonstrating a continuing

injury or threatened future injury.” Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019) (internal

citations omitted).

       The injury must be “an invasion of a legally protected interest” that is “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical” for a court to confer

Article III standing. Lujan, 504 U.S. at 560. “A plaintiff must show that “they face a palpable

present or future harm, not harm that is ‘conjectural or hypothetical.’” Levy v. Louisiana Dep't of

Pub. Safety & Corr., 371 F. Supp. 3d 274, 284 (M.D. La. 2019) (deGravelles, J.) (quoting Perez,

624 F. App’x at 183). “Past exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief . . . if unaccompanied by any continuing, present adverse

affects.” City of Los Angeles v. Lyons, 461 U.S. 95, 95 (1983); see Plumley v. Landmark Chevrolet,

Inc. 122 F.2d 308, 312 (5th Cir. 1997). “A plaintiff seeking injunctive relief based on an alleged

past wrong must show that there is reason to believe that he would directly benefit from the

equitable relief sought.” Mosley v. Midas Worthington, LLC, No. 19-75, 2020 WL 113350, at *3



                                                 12
       Case 3:20-cv-00312-JWD-EWD                Document 25         02/02/21 Page 13 of 31




(M.D. La. Jan. 9, 2020) (deGravelles, J.) (internal citations omitted). “Past wrongs can be

considered, however as evidence of an actual threat or repeated injury.” Perez, 624 F. App’x at

183. “Future injuries can provide the basis for standing, but they ‘must be certainly impending to

constitute injury in fact,’ and ‘[a]llegations of possible future injury are not sufficient.’ An injury

based on a ‘speculative chain of possibilities’ does not confer Article III standing.” Barber v.

Bryant, 860 F.3d 345, 357 (5th Cir. 2017) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398

(2012)).

                   3. Analysis

       In short, Plaintiff lacks standing to sue for injunctive relief. Plaintiff’s alleged injury is that,

based on his mental health diagnosis, the DOC failed to send him to 90 days substance abuse

treatment program which he was sentenced to after violating his probation. (Doc. 1 at 5.) Instead,

he remained at the HRDC for 106 days and, in addition to being denied access to substance abuse

treatment, Plaintiff was denied access to sports, hobbycrafts, educational programs, and other

typical programs offered to DOC inmates. (Doc. 1 at 5.) Based on the DOC’s “intentional

discrimination under the RA and ADA” Plaintiff request the Court to grant “[a] permanent

injunction requiring Defendants to comply with the requirements of the ADA/RA and to provide

the appropriate opportunities, accommodations, and services.” (Doc. 1 at 8–9.)

       A plaintiff seeking injunctive relief based on an alleged past wrong must show there is a

real or immediate threat that he will be wronged again. Plumley v. Landmark Chevrolet, 122 F.3d

308, 312 (5th Cir. 1997). Because Plaintiff suffered the injuries alleged in 2017 and is not presently

incarcerated, his past exposure to wrongful conduct can only be sufficient for this Court to confer

standing if Plaintiff faces a threat of future harm or repeated injury. See Perez, 624 F. App’x at

183.


                                                   13
       Case 3:20-cv-00312-JWD-EWD               Document 25       02/02/21 Page 14 of 31




       In City of Los Angeles v. Lyons, the Supreme Court explained:

        Lyons' standing to seek the injunction requested depended on whether he was
       likely to suffer future injury from the use of the chokeholds by police officers.
       Count V of the complaint alleged the traffic stop and choking incident five months
       before. That Lyons may have been illegally choked by the police on October 6,
       1976, while presumably affording Lyons standing to claim damages against the
       individual officers and perhaps against the City, does nothing to establish a real and
       immediate threat that he would again be stopped for a traffic violation, or for any
       other offense, by an officer or officers who would illegally choke him into
       unconsciousness without any provocation or resistance on his part. The additional
       allegation in the complaint that the police in Los Angeles routinely apply
       chokeholds in situations where they are not threatened by the use of deadly force
       falls far short of the allegations that would be necessary to establish a case or
       controversy between these parties.

461 U.S. 95, 105, 103 S. Ct. 1660, 75 L. Ed. 2d 675 (1983). The Supreme Court in Lyons relied

on O'Shea v. Littleton, 414 U.S. 488, 496–97, 94 S. Ct. 669, 38 L. Ed. 2d 674 (1974), which stated:

       Of course, past wrongs are evidence bearing on whether there is a real and immediate
       threat of repeated injury. But here the prospect of future injury rests on the likelihood
       that respondents will again be arrested for and charged with violations of the
       criminal law and will again be subjected to bond proceedings, trial, or sentencing
       before petitioners . . . we are nonetheless unable to conclude that the case-or-
       controversy requirement is satisfied by general assertions or inferences that in the
       course of their activities respondents will be prosecuted for violating valid criminal
       laws. We assume that respondents will conduct their activities within the law and so
       avoid prosecution and conviction as well as exposure to the challenged course of
       conduct said to be followed by petitioners.

Id. Following Lyons, when a plaintiff's standing depends a future arrest, the speculative nature of

any future illegal activity by the plaintiff is insufficient to warrant standing for injunctive relief.

D.B. v. CorrectHealth E. Baton Rouge, LLC, No. 19-620, 2020 WL 4507320, at *10 (M.D. La.

Aug. 5, 2020) (deGravelles, J.).

       The possibility that Plaintiff will be injured in the future by the same conduct challenged

here is too speculative for this Court to confer Article III standing. Plaintiff’s standing to seek the

injunction requested depends on whether he is likely to suffer future injury from having his right

                                                  14
       Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 15 of 31




under the ADA violated by Defendants in the future by the same conduct challenged here. The

Complaint fails to allege any facts that suggest Plaintiff is likely to be arrested in the future.

Plaintiff alleged no facts in the Complaint that suggests he faces a “real and immediate” threat of

future injury. As such, Plaintiff lacks standing to seek prospective injunctive relief.

        Even looking beyond the Complaint, Plaintiff fails to establish the injury in fact

requirement of standing. Plaintiff asserts in his Opposition that his history of 25 arrests in the past

23 years is sufficient to meet the injury in fact requirement of standing because it provides a

“reasonable probability” he will suffer the same harm in the future. (Doc. 15 at 10–11.) However,

“reasonable probability” is not the proper standard in determining whether a future injury meets

the injury in fact requirement of standing. Rather, the proper standard requires the future harm to

be “certainly impending” or a “substantial risk of harm.” Clapper v. Amnesty Int’l USA, 568 U.S.

398, 410, 414 n.5, 133 S. Ct. 1138, 1147, 1150 n.5, 185 L. Ed. 2d 264 (2013). When a theory of

standing relies on a “highly attenuated chain of possibilities” for a future injury to occur, the injury

in fact requirement of standing is not satisfied. See id. at 410. In Clapper, the Supreme Court held

that a chain of five independent hypothetical events needing to occur before the alleged future

harm could occur was too speculative to meet the injury requirement to confer standing.

        As Defendants assert here, the chain of events required to occur from the Plaintiff’s current

position to the future harm is highly attenuated. In fact, the chain of events, at a minimum, required

for Plaintiff to suffer the same harm alleged in the Complaint requires that (1) he be arrested; (2)

he be convicted of the crime; (3) he be sentenced to DOC custody; (4) he be subjected to a health

screening at HRDC after sentencing; and (5) he be denied access to treatment and other programs

based on his disability. Similar to Clapper, the chain depends on the occurrence of five

hypothetical events dependent on the actions of various third persons for the future injury to occur.



                                                  15
       Case 3:20-cv-00312-JWD-EWD                Document 25        02/02/21 Page 16 of 31




Thus, Plaintiff’s past arrest record is insufficient to satisfy the injury in fact requirement of standing

because he failed to show a real or immediate threat that he will be wronged in the future.

        The facts at issue are distinguishable from the recent case D.B. v. CorrectHealth East Baton

Rouge, LLC, No. 19-620, 2020 WL 4507320 (M.D. La. Aug. 5, 2020) (deGravelles, J.). In

CorrectHealth, Plaintiff, who suffered from a “continued pattern of obsessive compulsive thoughts

that led to his prior incarcerations” alleged in the complaint that there was a high likelihood that

he would return to the same prison because his disability was permanent, his obsessive compulsive

thoughts that led to his previous incarcerations were ongoing, he had been arrested twice in the

past year, and it was likely that he would be able to access a smartphone and repeat his prior

behavior. Id. at *9. Here, Plaintiff alleged no such facts in the Complaint. Further, Plaintiff’s most

recent arrest occurred on October 12, 2016. (Ex. B, Doc. 15-2.) Plaintiff failed to alleged specific

facts that lead to an inference of a real and immediate threat of future arrest and custody by the

DOC, so the holding of CorrectHealth is inapplicable. Thus, Plaintiff failed to show that he has a

real threat of future harm that can be remedied by injunctive relief.

        In asserting he has standing to sue for injunctive relief, Plaintiff’s reliance on the doctrine

of “capable of repetition but evading review” is misplaced. (See Doc. 15 at. 9) Mootness is often

referred to as “the doctrine of standing in a time frame: The requisite personal interest that must

exist at the commencement of the litigation (standing) must continue throughout its existence

(mootness).” Friends of the Earth, 528 U.S. at 170. Despite this common phrasing, the two

justiciability doctrines are improperly conflated by Plaintiff. Id. ([I]f mootness were simply

“standing set in a time frame,” the exception to mootness for acts that are “capable of repetition,

yet evading review” could not exist.”). The “capable of repetition, yet evading review” doctrine

applies to mootness, not standing. Id. (“Standing admits of no similar exception; if a plaintiff lacks



                                                   16
       Case 3:20-cv-00312-JWD-EWD                Document 25        02/02/21 Page 17 of 31




standing at the time the action commences, the fact that the dispute is capable of repetition yet

evading review will not entitle the complainant to a federal judicial forum.”). Without presenting

a case or controversy at the onset of the litigation, a mootness analysis is unnecessary because

mootness applies when standing was present upon the filing of the complaint but ceased to exist

at a later stage of the litigation. Stringer v. Whitley, 942 F.3d 715, 724 (5th Cir. 2019). Because

Plaintiff failed to allege facts in the Complaint sufficient to confer standing, the mootness doctrine

of capable of repetition yet evading review is inapplicable.

        For all these reasons, Plaintiff has failed to satisfy his burden of establishing standing.

Accordingly, Plaintiff’s claim for injunctive relief must be dismissed.

            B. Defendants’ 12(b)(6) Motion

                    1. Parties’ Arguments

        Defendants’ second ground for the MTD is that Plaintiff’s ADA and RA claims are

prescribed. (Doc. 11-1 at 4.) Plaintiff filed the Complaint on May 22, 2020 based on the allegations

that Defendants violated his rights under the ADA and RA between August 3, 2017 and November

3, 2017. (Doc. 11-1 at 4.) Neither the ADA nor the RA contain a statute of limitations, so “federal

law borrows the applicable limitations period from state law.” Reeves v. LeBlanc, No. 13-586,

2016 WL 828744, at *2 (M.D. La. Feb. 8, 2016). Because the Louisiana Code of Civil Procedure

art. 3492 states that tort actions are subject to a liberative prescription of one year, Plaintiffs claims

are subject to a one year prescriptive period.” (Doc. 11-1 at 5.) Defendants explain that an injury

occurs under Title II when a disabled person has sufficient information to know he was denied

benefits of a service by a public entity. (Doc. 11-1 at 5.) Therefore, “Plaintiff had a complete and

present cause of action on November 3, 2017” at the latest, so he was required to file suit by




                                                   17
       Case 3:20-cv-00312-JWD-EWD              Document 25        02/02/21 Page 18 of 31




November 3, 2018. (Doc. 11-1 at 5.) Because Plaintiff’s ADA and RA claims were filed almost

two years later, Defendants assert the Plaintiff’s claims are prescribed. (Doc. 11-1 at 5.)

       Defendants note that Plaintiff “is likely to argue a four-year statute of limitations,” which

requires Plaintiff to show his claims were “made possible” by the 2008 ADA amendments. (Doc.

11-1 at 5.) Defendants state “[t]he primary question is whether the Plaintiff would have qualified

as disabled under the pre-ADAA interpretation of ‘disability.’ (Doc. 11-1 at 5.) Defendants cite

Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 592, 119 S. Ct. 2176, 2183, 144 L. Ed. 2d 540

(1999), in which the Supreme Court “acknowledged that persons with mental illnesses who are

subject to confinement in state-run in-patient treatment facilities, are qualified ‘persons with

disabilities’ protected by Title II of the ADA. (Doc. 11-1 at 6.) Thus, Defendants argue, while

Plaintiff’s claims were possible before the 2008 ADA amendments, Plaintiff failed to show that

his claims were “made possible” by the ADA amendments. (Doc. 11-1 at 6.) Defendants conclude

that because Plaintiff’s claims are subject to the one-year statute of limitations, “they are clearly

prescribed.” (Doc. 11-1 at 6.) Defendants request this court to dismiss Plaintiff’s claims for

damages as untimely. (Doc. 11-1 at 6.)

       In the Opposition, Plaintiff argues his claims are not prescribed for two reasons. (Doc. 15

at 2.) First, Plaintiff argues that his claims are subject to a four year prescriptive period. Second,

Plaintiff argues that even if the four year prescriptive period is inapplicable, his claims are timely

because they did not accrue until May 23, 2019 when he first discovered he was denied benefits

by HRDC. (Doc. 15 at 2.)

       First, Plaintiff argues the four year prescriptive period applies to his claims because the

claims were “made possible” by the 2008 ADA amendment which defined the disability of an

individual as “a physical or mental impairment that substantially limits one or more major life



                                                 18
       Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 19 of 31




activities of such individuals.” (Doc. 15 at 2.) Plaintiff reemphasizes that his diagnoses are

substance induced psychosis and stimulate and opiate use disorder. (Doc. 15 at 3.) Plaintiff argues

that the case relied on by Defendants in asserting that the claims were made possible prior to the

ADA amendment, Olmstead, is inapplicable because it fails to establish Plaintiff’s claims were

made possible before the amendments nor does it cover his particular type of mental illness. (Doc.

15 at 3–4.) Instead, Plaintiff argues, Olmstead dealt with plaintiffs with schizophrenia and

personality disorders, and the Olmstead plaintiffs did not dispute whether their conditions were

considered disabilities under the ADA before the 2008 amendments. (Doc. 15 at 4.) “In fact, prior

to the ADA revision definition of disability, addiction and substance abuse were not often

considered sufficient to qualify as disabilities, due to their nature as ‘temporary afflictions.’” (Doc.

15 at 4.)

        In support of his claims, Plaintiff cites Zenor v. El Paso Healthcare Sys., Ltd., 176 F.3d

847, 859 (5th Cir. 1999), in which the Fifth Circuit held that “the fact that a person is perceived to

be a drug addict does not necessarily mean that person is perceived to be disabled under the ADA.”

(Doc. 15 at 4.) Plaintiff asserts that Zenor and other cases prior to the 2008 amendments, such as

Burch v. Coca-Cola Co., 119 F.3d 305 (5th Cir. 1997), demonstrate that the legal definition of

“disability” before the ADA amendments excluded addition and substance abuse because they

were considered “temporary afflictions.” (Doc. 15 at 4.) In reliance on pre-2008 jurisprudence,

Plaintiff asserts that his claims were not possible under the old definition of disability but were

“made possible” by the 2008 revisions of the ADA and the revised definition of disability which

were altered to include temporary or episodic illnesses. (Doc. 15 at 5.)

        Second, Plaintiff asserts that, even if the four year prescriptive period is inapplicable as

Defendants suggest, his claims are not prescribed because they did not accrue until May 23, 2019.



                                                  19
       Case 3:20-cv-00312-JWD-EWD              Document 25        02/02/21 Page 20 of 31




(Doc. 15 at 5.) Plaintiff insists that he “did not have a complete and present cause of action until

May 23, 2019, which gave him until May 23, 2020 to file suit under a one-year time limitation.”

(Doc. 15 at 5.) Plaintiff reasons that accrual occurred the moment he became aware of his injury

or had sufficient information to know that he was injured, so his Title II cause of action accrued

when he had sufficient information to know that he was denied benefits typically afforded to DOC

inmates. (Doc. 15 at 5–6.)

       Plaintiff disputes Defendants’ arguments that his claims accrued on November 3, 2017, the

date that his 90-day sentence was supposed to end, because “it mischaracterized the nature of [his]

injury and when he gained knowledge of it.” (Doc. 15 at 6.) Plaintiff explains that he was unaware

HRDC was not a long-term inmate housing option and was unaware of the benefits he was denied

during his stay. (Doc. 15 at 6.) Plaintiff asserts his claims for relief only accrued when he learned

of his injury during the May 23, 2019 deposition of Robin Milligan in the McNeal v. Louisiana

Department of Public Safety and Corrections case. (Doc. 15 at 6.) Plaintiff cited Frame v. City of

Arlington, 657 F.3d 251, 238 (5th Cir. 2011) for support, in which the Fifth Circuit held that Title

II claims of disabled individuals for the city’s denied benefit of improved sidewalks accrued not

when the sidewalks were built, but rather when they “knew or should have known they were being

denied the benefits of the City’s newly built or altered sidewalks.” (Doc. 15 at 8.) Similarly,

Plaintiff asserts, his claims “did not accrue when he was held at HRDC, but rather on the date he

knew or had reason to know that his incarceration at HRDC denied him the benefits of DOC

programs like sports, hobby craft, educational programs, and substance abuse treatment.” (Doc.

15 at 8.) Since he did not learn of his injury until the deposition on May 23, 2019, Plaintiff asserts

his complaint was timely filed on May 22, 2020. (Doc. 15 at 9.) For these reasons, Plaintiff

concludes the Defendants’ MTD for failure to state a claim should be denied. (Doc. 15 at 9.)



                                                 20
       Case 3:20-cv-00312-JWD-EWD              Document 25        02/02/21 Page 21 of 31




       In the Reply, Defendants dispute Plaintiff’s argument that his claims did not accrue until

May 23, 2019, the date Plaintiff claims to have learned of the benefits he was denied during his

time at HRDC. (Doc. 17 at 7–8.) Defendants refer to Plaintiff’s argument as “meritless.” (Doc. 17

at 7.) Defendants state, “Plaintiff knew, at the time he was at ARDC, that he did not have access

to those programs.” (Doc. 17 at 8.) Defendants quote Frame which states, “[A]cural occurs when

a plaintiff has ‘a complete and present cause of action, that is, when the plaintiff can file suit and

obtain relief’” or “the moment plaintiff becomes aware that he has suffered an injury or has

sufficient information to know that he has been injured.” (Doc. 17 at 8.) Defendants assert that the

question is not whether Plaintiff had actual knowledge but rather sufficient information to know

he had been injured. (Doc. 17 at 8–9.) As to this first argument, Defendants assert “Plaintiff’s

ignorance of his legal rights does not extend the accrual date of his claim.” (Doc. 17 at 8.)

Defendants reason that because Plaintiff had all the information needed to file this suit while being

held at HRDC, he had a complete and present cause of action on December 12, 2017 at the later,

when Plaintiff knew that he was to be released without attending the substance abuse treatment

program. (Doc. 17 at 8–9.)

       Second, Defendants reassert that Plaintiff’s ADA and RA claims for money damages are

not subject to the four year prescriptive period for claims “made possible” by the 2008 ADA

amendments. (Doc. 17 at 7.) Defendants state that Plaintiff does not establish a factual basis in the

Complaint to indicate that his illness was a “temporary affliction.” Defendants state that Plaintiff

was sentenced to probation under supervision by the Mental Health Court for five years and, as

Plaintiff suggests, his future mental health screenings will likely reveal a mental health disability.

(Doc. 17 at 10.) While Plaintiff’s Opposition suggests his illness to be “episodic” or “in remission,”




                                                 21
       Case 3:20-cv-00312-JWD-EWD                Document 25      02/02/21 Page 22 of 31




the Complaint does not. (Doc. 17 at 10.) In fact, Defendants assert Plaintiff only used the language

in the Opposition to “circumvent his prescription problem.” (Doc. 17 at 10.)

       Defendants argue that the cases relied upon by Plaintiff weaken his assertions because

Plaintiff alleges in the Complaint that his “mental impairment substantially limited his life

activities.” (Doc. 17 at 10.) The Fifth Circuit in Zenor held that conditions such as alcoholism or

drug addiction, require a demonstration that the condition substantially limits his ability to perform

major life functions. (Doc. 17 at 10.) Defendants also discuss a similar holding in Burch which

held that the plaintiff “offered no evidence that he suffered from any substantially limiting

impairment of any significant duration.” (Doc. 17 at 10.) Because Plaintiff offered evidence that

his mental illness is “permanent or long term”, Defendants conclude that Plaintiff’s claims are not

subject to the four year prescriptive period afforded to claims “made possible” by the 2008

amendments to the ADA. (Doc. 17 at 10.) For these reasons, Defendants request the Court dismiss

Plaintiff’s claims with prejudice as untimely.

                   2. Applicable Law

       “A statute of limitations may support dismissal under Rule 12(b)(6) where it is evident

from the plaintiff's pleadings that the action is barred and the pleadings fail to raise some basis for

tolling or the like.” Newman v. Coffin, 464 F. App’x 359, 362 (5th Cir. 2012) (quoting Jones v.

Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003)). Neither Title II of the ADA nor the RA state a

limitations period. See Frame, 657 F.3d at 236. “[T]he default four-year limitations period for

federal causes . . . applies only to claims ‘arising under an Act of Congress enacted after’ December

1, 1990” and “[b]oth Title II and the Rehabilitation Act were ‘enacted’ before December 1990. Id.

at 236-37 (quoting 28 U.S.C. § 1658(a)). “[A] cause of action aris[es] under an Act of Congress

enacted after December 1, 1990—and therefore is governed by § 1658's 4–year statute of


                                                  22
       Case 3:20-cv-00312-JWD-EWD               Document 25       02/02/21 Page 23 of 31




limitations—if the plaintiff's claim against the defendant was made possible by a post–1990

enactment.” Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 270, 124 S. Ct. 1836, 1838, 158

L. Ed. 2d 645 (2004) (internal quotations omitted).

       “With respect to ADA claims, federal law borrows the applicable limitations period from

state law, and the cause of action is subject to a one-year statute of limitations.” Reeves v. Leblanc,

No. 13-586, 2016 WL 828744, at *2 (M.D. La. Feb. 8, 2016) (citing Frame, 657 F.3d at 237

(finding that claims under Title II of the ADA and under the Rehabilitation Act are subject to the

relevant state's limitations period for personal injury cases)). Louisiana Code of Civil Procedure

article 3492 states, “Delictual actions are subject to a liberative prescription of one year.” “Drawing

from the text of § 12132, an injury occurs (and a complete and present cause of action arises) under

Title II when a disabled individual has sufficient information to know that he has been denied the

benefits of a service, program, or activity of a public entity.” Frame, 657 F.3d at 238.

       “Although the applicable limitations period is determined pursuant to state law, the accrual

of a cause of action is resolved by federal law.” Reeves, 2016 WL 828744, at *2 (citing Wallace

v. Kato, 549 U.S. 384, 388 (2007); Jensen v. Snellings, 841 F.2d 600, 606 (5th Cir.1988)). “‘[T]he

limitations period commences when the aggrieved party has either knowledge of the violation or

notice of facts which, in the exercise of due diligence, would have led to actual knowledge

thereof.’” Newman v. Coffin, 464 F. App’x at 362 (quoting Jensen, 841 F.2d at 606); see

also Frame, 657 F.3d at 238 (“[T]he rule is that accrual occurs when a plaintiff has a complete and

present cause of action, that is, when the plaintiff can file suit and obtain relief. In other words,

accrual occurs the moment the plaintiff becomes aware that he has suffered an injury or has

sufficient information to know that he has been injured.”) (footnotes and internal quotation marks

omitted). “The requisite knowledge that a plaintiff must have to begin the running of the limitations



                                                  23
       Case 3:20-cv-00312-JWD-EWD               Document 25      02/02/21 Page 24 of 31




period is merely that of the facts forming the basis of his cause of action, . . . not that of the

existence of the cause of action itself.” Jensen, 841 F.2d at 606 (internal quotation marks omitted)

(alteration in original).

                    3. Analysis

        In the Complaint, Plaintiff claims his ADA and RA rights where violated between August

29, 2017 and December 12, 2017 when Defendants refused to provide treatment and excluded his

access to other programs typically available to inmates “by reason of his disability.” (See Doc. 1

at 4–5, 7.) Further, in the Complaint, Plaintiff’s alleged diagnoses, which he claims were included

in the DOC’s medical records, includes “Substance Induced Psychosis and Stimulant and Opiate

Use Disorders.” (Doc. 1 at 3.) Plaintiff alleges his “mental impairment substantially limited his

life activities including maintaining steady employment and housing” and he was under the care

of the psychiatrist and had prescriptions for psychiatric medication. (Doc. 1 at 3.) Plaintiff also

asserts in his Complaint that his five year probation was supervised by a mental health court. (Doc.

1 at 3.) In his Opposition, Plaintiff states “there is good reason to believe that in the future

[Plaintiff] will be denied access to services when his health screenings reveal a mental disability.”

(Doc. 15 at 10.) This statement suggests Plaintiff’s condition is ongoing; however, as Defendants

note in their Reply, it is not alleged in the Complaint.

        The first question is whether Plaintiff’s claims were “made possible” pursuant to Jones v.

R.R. Donnelley & Sons Co. by the ADA Amendments Act of 2008 (“ADAAA”). If so, the default

four-year prescriptive period applies.

        The ADAAA essentially broadened the definition of “disability” to make it easier for an

individual seeking protection under the ADA to establish that he or she has a disability. See Neely

v. PSEG Texas, Ltd. P’ship, 735 F.3d 242, 245–46 (5th Cir. 2013). The ADAAA did not alter the



                                                  24
       Case 3:20-cv-00312-JWD-EWD              Document 25       02/02/21 Page 25 of 31




definition of disability, but it added provisions 42 U.S.C. § 12102(2)-(4) to supersede cases that

interpreted the scope of “disability” narrowly. Neely, 735 F.3d 245. Prior to the ADAAA, the

ADA defined “disability” as “(A) a physical or mental impairment that substantially limits one or

more major life activities of such individual; (B) a record of such impairment; or (C) being

regarded as having such an impairment.” Sutton v. United Air Lines, Inc., 527 U.S. 471, 478, 119

S. Ct. 2139, 2144, 144 L. Ed. 2d 450 (1999). In Sutton, the Supreme Court held severe myopia did

not constitute a “disability” under the ADA. Id. at 488–89. The Court reasoned that because

corrective measures for vision exist, myopia did not “substantially limit” any major life activities

of the petitioners. Id. Similarly, the Supreme Court in Toyota Motor Manufacturing, Kentucky,

Inc. v. Williams, 534 U.S. 184, 185, 122 S. Ct. 681, 684–85, 151 L. Ed. 2d 615 (2002), narrowly

interpreted the definition of “disability” to preclude an ADA claim brought by an individual

disabled by carpal tunnel syndrome reasoning that a condition that restricts certain minor activities

did not qualify as a substantial limitation pursuant to the ADA. These decisions led Congress to

craft the ADAAA. Neely, 735 F.3d at 245. The question is whether Plaintiff’s alleged disability

was possible pre-ADAAA.

       Prior to the ADAAA, it was common for courts to exclude individuals with diagnoses like

alcoholism from ADA protections based on its temporary or episodic nature. (Doc. 15 at 4.)

Plaintiff relies on pre-ADAAA cases in which courts held that substance abuse and alcohol

addictions were not “disabilities” under the ADA when they were merely “temporary afflictions.”

(Doc. 15 at 4.) In Burch v. Coca-Cola Co., 119 F.3d 305, 314 (5th Cir. 1997), the court held that

the plaintiff failed to establish that his alcoholism substantially impaired any major life activity.

The court explained that the plaintiff’s “inebriation was temporarily incapacitating” and

impermanent based on the facts alleged, so plaintiff’s alcoholism did not constitute a disability



                                                 25
       Case 3:20-cv-00312-JWD-EWD               Document 25        02/02/21 Page 26 of 31




under the ADA. Id. at 316–17. In Zenor v. El Paso Healthcare System, Ltd., 176 F.3d 847, 857

(5th Cir. 1999), the court held that the plaintiff’s disability, substance abuse, was not an ADA

qualifying disability because a drug addiction did not qualify as an ADA disability if it was not

substantially limiting. Id. at 860.

        While the ADAAA provision 42 U.S.C. § 12102 states that a “disability” as defined in the

ADA includes “any impairment that is episodic or in remission if it would substantially limit a

major life activity when active” and thus encompasses Plaintiff’s diagnosis, it is unclear from the

Complaint whether his claims were made possible by the ADAAA. Neither Plaintiff’s Complaint

nor his Opposition provide facts detailing the nature of his diagnosis. Relying on the facts alleged

in the Complaint, Plaintiff has substance induced psychosis and stimulate and opiate use disorders,

was enrolled in mental health court supervision, and he receives ongoing mental health treatment.

(Doc. 1 at 3.) The Complaint states his condition “substantially limited his life activities including

maintaining steady employment and housing,” but the Court cannot rely on a legal conclusion

alleged in the Complaint in deciding this issue.

        The pre-ADAAA cases cited by Plaintiff each explain the case by case determination

required in their analysis. See Zenor, 176 F.3d at 859–60. In Burch v. Coca–Cola Co., 119 F.3d

305 (5th Cir. 1997), the court held that alcoholism is not a disability per se under the ADA. The

ADA requires an individualized inquiry to determine whether a particular plaintiff is disabled.”).

In Zenor, the court relied in its decision on the plaintiff’s failure to allege facts regarding the

qualitative nature of his addiction or the effect his addiction had on his ability to work. Similarly,

Plaintiff fails to allege facts regarding the nature of his episodic condition, the particular effect on

his life, or the history and timing of his episodes. Without alleging more facts in support of the




                                                   26
        Case 3:20-cv-00312-JWD-EWD                    Document 25          02/02/21 Page 27 of 31




contention that the episodic nature of Plaintiff’s diagnosis would have excluded it from ADA

protection pre-ADAAA, the four-year prescriptive period does not apply.2

         Thus, the next question is whether Plaintiff’s claims prescribed when applying the one-

year prescriptive period. Plaintiff’s cause of action accrued the moment he knew or should have

known that he was being denied the benefits access to the substance abuse treatment program and

other programs typically accessible to DOC inmates. See Frame, 657 F.3d at 238.

        As this Court has previously explained:

        The Court's starting point is the language of the statutes. See Trout Point Lodge,
        Ltd. v. Handshoe, 729 F.3d 481, 486 (5th Cir. 2013).

        Both laws use the passive voice and the present tense. Consider Title II. See 42
        U.S.C. § 12132. It mandates that “no qualified individual with a disability shall, by
        reason of such disability, be excluded from participation in or be denied the benefits
        of the services, programs, or activities of a public entity, or be subjected to
        discrimination by any such entity.” Id. (emphasis added). Next, consider § 504 of
        the RA. See 29 U.S.C. § 794(a). It mandates that “[n]o otherwise qualified
        individual with a disability in the United States ... shall, solely by reason of her or
        his disability, be excluded from the participation in, be denied the benefits of, or be
        subjected to discrimination under any program or activity receiving Federal
        financial assistance.” Id. (emphasis added).

        Congress's use of the present tense suggests that a new claim accrued on each day
        the Department failed to correct a non-compliant service, program, or activity.
        See Hamer v. City of Trinidad, 924 F.3d 1093, 1104 (10th Cir. 2019).

Guy v. LeBlanc, 400 F. Supp. 3d 536, 542 (M.D. La. Aug. 29, 2019).

        The Complaint states that Plaintiff was held at HRDC until his release on December 12,

2017. (Doc. 1 at 5.) While the injuries were sustained well over a year prior to the filing of the

Complaint, Plaintiff maintains that he was unaware of the programs to which he was denied access

during his time at HRDC until the May 23, 2019 deposition of Robin Milligan. (Doc. 15 at 6.)


2
 However, as will be explained below, the Court will grant Plaintiff leave to amend to allege facts about his alleged
disability that will be sufficient to demonstrate that the four-year limitations period does apply.

                                                        27
       Case 3:20-cv-00312-JWD-EWD             Document 25        02/02/21 Page 28 of 31




While this is not alleged in the Complaint, dismissal pursuant to a motion to dismiss under Rule

12(b)(6) based on an affirmative defense such as prescription is only proper when it is evident

from the Complaint that the action is untimely. See Frame, 657 F.3d at 222. The Complaint

establishes that Plaintiff should have known that he was denied the benefit of substance abuse

treatment because he should have been aware from his sentencing that he was ordered to Steve

Hoyle for substance abuse treatment. Plaintiff’s cause of action arose when he was denied the

benefits of substance abuse treatment due to his disability while held at HRDC. As Defendants

explain, “[a]t the absolute latest, Plaintiff’s claims about being denied admission to Steve Hoyle

accrued December 12, 2017, when he knew absolutely that he was to be released from prison

without attending that program.” (Doc. 17 at 8.) The prescriptive period to bring the claim based

on denied access to substance abuse treatment accrued each day he was denied access to the

program, but since years have passed since he was held at HRDC and denied substance abuse

treatment, the one-year prescriptive period for that claim has run.

       As to Plaintiff’s claims for denied access to sports, hobby craft, and educational programs,

Plaintiff alleges in the Complaint that he was unaware that the HRDC facility was “only [] a short

term screening facility” that denied him access to these additional programs and activities due to

his disability. (Doc. 1 at 5.) It is not evident from the Complaint when Plaintiff had actual

knowledge that he was denied access to the additional benefits offered to non-disabled inmates,

but Plaintiff claims that it was on May 23, 2019 from the deposition of Robin Milligan. (Doc. 15

at 6.) However, as already stated, Plaintiff should have known of his injury, denied access to

treatment, each day he remained at HRDC without treatment. “For the purposes of deciding when

a statute of limitation accrues, however, actual knowledge is not controlling.” Newman, 464 F.

App’x at 362. Plaintiff’s should have known of his denied access to substance abuse treatment due



                                                28
       Case 3:20-cv-00312-JWD-EWD              Document 25        02/02/21 Page 29 of 31




to his disability which then triggered a duty of inquiry that should have led him to determine that

he was being denied access to other programs in addition to substance abuse treatment. Under

these circumstances, Plaintiff’s lack of access to substance abuse treatment due to his disability

triggered a duty to investigate his injury and the facts underlying his injury further. Thus, a new

claim for a complete and present cause of action accrued each day at HRDC. At the latest,

Plaintiff’s claim for this action accrued on December 12, 2017, the day of his release from HRDC.

He had one year to bring his claim which ran on December 12, 2018. Therefore, this action is

prescribed.

               4. Leave to Amend

        “[A] court ordinarily should not dismiss the complaint except after affording every

opportunity to the plaintiff to state a claim upon which relief might be granted.” Byrd v. Bates, 220

F.2d 480, 482 (5th Cir. 1955). The Fifth Circuit has further stated:

       In view of the consequences of dismissal on the complaint alone, and the pull to
       decide cases on the merits rather than on the sufficiency of pleadings, district courts
       often afford plaintiffs at least one opportunity to cure pleading deficiencies before
       dismissing a case, unless it is clear that the defects are incurable or the plaintiffs
       advise the court that they are unwilling or unable to amend in a manner that will
       avoid dismissal.

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002).

One leading treatise has further explained:

       As the numerous case[s] . . . make clear, dismissal under Rule 12(b)(6) generally is
       not immediately final or on the merits because the district court normally will give
       the plaintiff leave to file an amended complaint to see if the shortcomings of the
       original document can be corrected. The federal rule policy of deciding cases on
       the basis of the substantive rights involved rather than on technicalities requires that
       the plaintiff be given every opportunity to cure a formal defect in the pleading. This
       is true even when the district judge doubts that the plaintiff will be able to overcome
       the shortcomings in the initial pleading. Thus, the cases make it clear that leave to
       amend the complaint should be refused only if it appears to a certainty that the
       plaintiff cannot state a claim. A district court's refusal to allow leave to amend is
       reviewed for abuse of discretion by the court of appeals. A wise judicial practice

                                                 29
         Case 3:20-cv-00312-JWD-EWD             Document 25        02/02/21 Page 30 of 31




         (and one that is commonly followed) would be to allow at least one amendment
         regardless of how unpromising the initial pleading appears because except in
         unusual circumstances it is unlikely that the district court will be able to determine
         conclusively on the face of a defective pleading whether the plaintiff actually can
         state a claim for relief.

5B Charles A. Wright, Arthur R. Miller, et al., Federal Practice and Procedure § 1357 (3d ed.

2016).

         Here, the Court applied the one-year limitations period in part because Plaintiff failed to

allege sufficient facts to establish that his action was made possible by the ADAAA. However,

the Court finds that it will act according to the above “wise judicial practice” and grant Plaintiff at

least one opportunity to amend the operative complaint to allege facts about his alleged disability

that are sufficient to obtain the four-year limitations period. Accordingly, the Court grants Plaintiff

leave to amend the complaint to cure the above deficiencies.

   IV.      Conclusion

         Accordingly,




                                                  30
       Case 3:20-cv-00312-JWD-EWD              Document 25    02/02/21 Page 31 of 31




       IT IS ORDERED that the Motion to Dismiss for Lack of Subject Matter Jurisdiction and

Failure to State a Claim Upon Which Relief Can Be Granted (Doc. 11) filed by Defendants the

State of Louisiana and the Department of Public Safety & Corrections and Secretary James M.

LeBlanc is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s claim for injunctive relief under the

ADA/RA is DISMISSED WITHOUT PREJUDICE for lack of standing.

       IT IS FURTHER ORDERED that Plaintiff’s remaining claims under the ADA/RA are

DISMISSED WITHOUT PREJUDICE for failure to state a claim. Plaintiff shall be given

twenty-eight (28) days in which to amend his complaint to cure any deficiencies. Failure to do so

will result in the dismissal of his claim with prejudice.

       Signed in Baton Rouge, Louisiana, on February 2, 2021.




                                                S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                                 31
